Exhibit 10.2

 

LIMITED WAIVER, CONSENT, AMENDMENT NO. 5 AND
FORBEARANCE AGREEMENT

 

 

This LIMITED WAIVER, CONSENT, AMENDMENT NO. 5 AND FORBEARANCE AGREEMENT (this
"Agreement") dated as of January [ ], 2020, by and between CTI Industries
Corporation, an Illinois corporation ("Borrower"), the other Credit Parties
party hereto, the Lenders party hereto and PNC Bank, National Association, as
Agent for all Lenders ("Agent").

 

R E C I T A L S:

 

WHEREAS, Agent and Borrower have entered into certain financing arrangements
pursuant to that certain Revolving Credit, Term Loan and Security Agreement
dated as of December 14, 2017, among Agent, Borrower, the Credit Parties from
time to time party thereto and the Lenders from time to time party thereto (as
amended hereby, and as the same may have heretofore been or may hereafter be
further amended, supplemented, extended, renewed, restated, replaced or
otherwise modified, the "Loan Agreement");

 

WHEREAS, as of the date hereof, multiple Events of Default under the Loan
Agreement have occurred and are continuing;

 

WHEREAS, Borrower and Agent entered into that certain Amendment No. 4 and
Forbearance Agreement dated as of October 18, 2019 (as amended or otherwise
modified, the "Prior Forbearance Agreement"), pursuant to which Agent and
Lenders agreed to temporarily forbear from exercising their rights and remedies
against Borrower (and not Flexo Universal) as a result of the "Existing of
Defaults" (as defined therein) during the "Forbearance Period" (as defined
therein);

 

WHEREAS, Borrower has notified Agent that Borrower desires to enter into that
certain Securities Purchase Agreement dated as of January [ ], 2020 (as amended
or otherwise modified from time to time, the "Stock Purchase Agreement"), by and
among Borrower and the investors set forth on the signature page thereof
(collectively, the "Purchasers"), pursuant to which the Purchasers agreed to
purchase and Borrower agreed to sell and issue to Purchasers a minimum of
500,000 Units (as defined in the Stock Purchase Agreement) up to a maximum of
700,000 Units for an aggregate Purchase Price (as defined in the Stock Purchase
Agreement) not to exceed $7,000,000 (the "Equity Issuance Transaction");

 

WHEREAS, pursuant to Sections 2.20(b)(iii) and (c) of the Loan Agreement,
promptly upon any issuance of Equity interests by Borrower or any of its
Subsidiaries, Borrower shall prepay the outstanding principal amount of the
Obligations in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds received by such Person by applying such Net Cash Proceeds, first, to
the Term Loan, until paid in full, and second, to the Revolving Advances, until
paid in full;

 

WHEREAS, in connection with the Equity Issuance Transaction, Borrower has
requested that, subject to the terms and conditions of this Agreement, Agent and
Lenders (i) waive the requirement in Sections 2.20(b)(iii) and (c) of the Loan
Agreement that the Net Cash Proceeds of the Equity Issuance Transaction be first
applied to the Term Loan, (ii) amend and restate the Prior Forbearance Agreement
as set forth herein, to, among other things, extend the Forbearance Period, and
(iii) amend the Loan Agreement in certain respects, as set forth herein; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, Agent and Lenders are willing to agree to such requests, subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

 

Section 1.    DEFINITIONS

 

1.1.     Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the Loan
Agreement unless otherwise defined herein. The foregoing recitals, together with
all exhibits attached hereto, are incorporated by this reference and made a part
of this Agreement. Unless otherwise provided herein, all section and exhibit
references herein are to the corresponding sections and exhibits of this
Agreement.

 

1.2.     Additional Definitions. As used herein, the following terms will have
the respective meanings given to them below:

 

(a)     "Broker" means a real estate broker, reasonably acceptable to Agent,
engaged by the Credit Parties pursuant to an engagement letter, the terms and
conditions of which will be reasonably acceptable to Agent, to pursue a sale of
the Real Property owned by Borrower commonly known as 22160 N. Pepper Road,
Barrington, Illinois 60010.

 

(b)     "Existing Defaults" means, collectively, the Events of Default
identified on Exhibit A hereto.

 

(c)     "Forbearance Period" means the period commencing on the date hereof and
ending on the date which is the earliest of (i) December 31, 2020; (ii) the
occurrence or existence of any Event of Default, other than the Existing
Defaults; or (iii) the occurrence of any Termination Event.

 

(d)     "Termination Event" means (i) the initiation of any action by Borrower,
any Guarantor or any Releasing Party (as defined herein) to invalidate or limit
the enforceability of any of the acknowledgments set forth in Section 2, the
release set forth in Section 8.6 or the covenant not to sue set forth in
Section 8.7, or (ii) the occurrence of an Event of Default under Section 10.7 of
the Loan Agreement.

 

Section 2.     ACKNOWLEDGMENTS

 

2.1.     Acknowledgment of Obligations. Each Credit Party hereby acknowledges,
confirms and agrees that as of the close of business on December [30] 2019,
(a) Borrower is indebted to Lenders in respect of the Revolving Advances in the
principal amount of $[                 ], (b)  Borrower is indebted to Lenders
in respect of the Term Loan in the aggregate principal amount of
$[                    ], and (c) Borrower is indebted to Lenders in respect of
the Letters of Credit in the principal amount of $0.00. Each Credit Party hereby
acknowledges, confirms and agrees that all such Advances, together with interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
now or hereafter payable by Borrower to Agent and Lenders, are unconditionally
owing by Borrower to Agent and Lenders, without offset, defense or counterclaim
of any kind, nature or description whatsoever.

 

 

--------------------------------------------------------------------------------

 

 

2.2.     Acknowledgment of Security Interests. Each Credit Party hereby
acknowledges, confirms and agrees that Agent has, and will continue to have,
valid, enforceable and perfected first-priority continuing liens upon and
security interests in the Collateral heretofore granted to Agent, for the
benefit of Agent and Lenders, pursuant to the Loan Agreement and the Other
Documents or otherwise granted to or held by Agent, for the benefit of Agent and
Lenders.

 

2.3.     Binding Effect of Documents. Each Credit Party hereby acknowledges,
confirms and agrees that: (a) this Agreement constitutes an Other Document,
(b) each of the Loan Agreement and the Other Documents to which it is a party
has been duly executed and delivered to Agent by such Credit Party, and each is
and will remain in full force and effect as of the date hereof except as
modified pursuant hereto, (c) the agreements and obligations of such Credit
Party contained in such documents and in this Agreement constitute the legal,
valid and binding Obligations of such Credit Party, enforceable against it in
accordance with their respective terms, and such Credit Party has no valid
defense to the enforcement of such Obligations, (d) Agent and Lenders are and
will be entitled to the rights, remedies and benefits provided for under the
Loan Agreement and the Other Documents and applicable law and (e) each Credit
Party shall comply with all limitations, restrictions or prohibitions that would
otherwise be effective or applicable under the Loan Agreement or any of the
Other Documents during the continuance of any Event of Default, and except to
the extent expressly provided otherwise in this Agreement, any right or action
of such Credit Party set forth in the Loan Agreement or the Other Documents that
is conditioned on the absence of any Event of Default may not be exercised or
taken as a result of the Existing Defaults.

 

Section 3.     FORBEARANCE IN RESPECT OF Existing Defaults

 

3.1.     Acknowledgment of Default. Each Credit Party hereby acknowledges and
agrees that the Existing Defaults have occurred and are continuing, each of
which constitutes an Event of Default and entitles Agent and Lenders to exercise
their rights and remedies under the Loan Agreement and the Other Documents,
applicable law or otherwise. Each Credit Party represents and warrants that as
of the date hereof, no Events of Default exist other than the Existing Defaults.
Each Credit Party hereby acknowledges and agrees that Agent and Lenders have the
exercisable right to declare the Obligations to be immediately due and payable
under the terms of the Loan Agreement and the Other Documents.

 

3.2.     Forbearance.

 

(a)     In reliance upon the representations, warranties and covenants of the
Credit Parties contained in this Agreement, and subject to the terms and
conditions of this Agreement and any documents or instruments executed in
connection herewith, Agent and Lenders agree to forbear during the Forbearance
Period from exercising their rights and remedies against the Borrower (but not
Flexo Universal) under the Loan Agreement and the Other Documents or applicable
law in respect of the Existing Defaults. The Credit Parties acknowledge and
agree that Agent and Lenders have not agreed to forbear from exercising their
respective rights and remedies with respect to Flexo Universal as a result of
the occurrence and continuance of the Existing Defaults and Agent hereby
reserves the right to exercise any rights and remedies with respect to Flexo
Universal, under the Loan Agreement, the Other Documents and applicable law.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Upon the expiration or termination of the Forbearance Period, the
agreement of Agent and Lenders to forbear from exercising their rights and
remedies against the Borrower (but not Flexo Universal) will automatically and
without further action terminate and be of no force and effect, it being
expressly agreed that the effect of such termination will be to permit Agent and
Lenders to exercise immediately all rights and remedies under the Loan Agreement
and the Other Documents and applicable law, including, but not limited to,
(i) ceasing to make any further Advances and (ii) accelerating all of the
Obligations under the Loan Agreement and the Other Documents, in all events,
without any further notice to the Credit Parties, passage of time or forbearance
of any kind.

 

3.3.     No Waivers; Reservation of Rights.

 

(a)     Agent and Lenders have not waived, are not by this Agreement waiving,
and have no intention of waiving, any Events of Default which may be continuing
on the date hereof or any Events of Default which may occur after the date
hereof (whether the same or similar to the Existing Defaults or otherwise), and
Agent and Lenders have not agreed to forbear with respect to any of their rights
or remedies concerning any Events of Default (other than, during the Forbearance
Period, the Existing Defaults to the extent expressly set forth herein with
respect to the Borrower and not Flexo Universal) occurring at any time.

 

(b)     Subject to Section 3.2 above (solely with respect to the Existing
Defaults and the Borrower (and not Flexo Universal)), Agent and Lenders reserve
the right, in their discretion, to exercise any or all of their rights and
remedies under the Loan Agreement and the Other Documents as a result of any
other Events of Default occurring at any time. Agent and Lenders have not waived
any of such rights or remedies, and nothing in this Agreement, and no delay on
their part in exercising any such rights or remedies, may or will be construed
as a waiver of any such rights or remedies.

 

3.4.     Additional Events of Default. The parties hereto acknowledge, confirm
and agree that any misrepresentation by any Credit Party, or any failure of any
Credit Party to comply with the covenants, conditions and agreements contained
in this Agreement, the Loan Agreement or any Other Document or in any other
agreement, document, or instrument at any time executed or delivered by such
Credit Party with, to or in favor of Agent or any Lenders will constitute an
immediate Event of Default under this Agreement, the Loan Agreement, and the
Other Documents. In the event that any Person, other than Agent or Lenders, at
any time exercises for any reason (including, without limitation, by reason of
any Existing Defaults, any other present or future Event of Default, or
otherwise) any of its rights or remedies against such Credit Party or any
obligor providing credit support for such Credit Party's obligations to such
other Person, or against such Credit Party's or such obligor's properties or
assets, such event will constitute an immediate Event of Default hereunder and
an Event of Default under the Loan Agreement and the Other Documents (without
any notice or grace or cure period).

 

 

--------------------------------------------------------------------------------

 

 

Section 4.     AMENDMENTS

 

In reliance upon the representations and warranties of the Credit Parties set
forth in Section 6 below and subject to the conditions to effectiveness set
forth in Section 7 below, the Loan Agreement is amended as follows:

 

4.1.     Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new definitions therein in the appropriate alphabetical order:

 

"Fifth Amendment Effective Date" means December [__], 2019.

 

"Specified Reserve" means a reserve in an amount equal to the sum of (i) the
amount by which the aggregate proceeds received by the Borrower from the sale or
other disposition of Borrower's (a) real property commonly known as 22160 N.
Pepper Road, Barrington, Illinois 60010 and (b) machinery and equipment, exceeds
the amount owing hereunder with respect to the Term Loan at the time of such
sale(s), plus (ii) the amount by which the aggregate proceeds received by the
Borrower from the sale of the assets or equity of Flexo Universal exceed the
portion of the Formula Amount attributable to the Eligible Mexican Receivables,
the Eligible Mexican Insured Receivables and the Eligible Mexican Inventory as
of the date of such sale, to the extent that such excess amount has not been
applied to the Term Loan.

 

4.2.     The definitions of "Forbearance Period" and "Temporary Overadvance" set
forth in Section 1.1 of the Loan Agreement are deleted in their entirety.

 

4.3.     The definition of Fixed Charge Coverage Ratio set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety:

 

"Fixed Charge Coverage Ratio" shall mean, with respect to Borrowers on a
Consolidated Basis for any fiscal period, the ratio of (a) the sum of (i) EBITDA
for such fiscal period, minus (ii) Unfinanced Capital Expenditures made during
such period, plus (iii) for any fiscal period after the Fifth Amendment
Effective Date and ending on or before December 31, 2021, the amount of
Unfinanced Capital Expenditures subtracted in clause (ii) of this definition
that specifically relates to the Borrower's efforts to relocate certain
manufacturing operations to Texas and/or Mexico, evidence of which amounts have
been provided to Agent in detail acceptable to Agent (provided that the
aggregate amount added back pursuant to this clause (iii) during the term of
this Agreement shall not exceed $750,000), minus (iv) distributions (including
tax distributions) and dividends made during such period, minus cash taxes paid
during such period to (b) all Debt Payments made during such period.

 

 

--------------------------------------------------------------------------------

 

 

4.4.     The definition of "Change of Control" set forth in Section 1.1 of the
Loan Agreement is hereby amended by amending and restating clause (c) thereof in
its entirety to read as follows:

 

(c) Frank Cesario shall cease to hold office as or perform the day-to-day duties
of the Chief Financial Officer and Chief Executive Officer of Company, unless,
prior to such event, Company shall have retained a replacement officer in place
of such individual who is acceptable to Agent as evidenced by written consent,

 

4.5.     The definition of "Permitted Holder" set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

"Permitted Holder" means each of John H. Schwan and [LF International],
collectively referred to as the "Permitted Holders".

 

4.6.     Section 2.1(a) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

 

(a)       Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement specifically including Section 2.1(b), each Lender with
a Revolving Commitment, severally and not jointly, will make Revolving Advances
to Borrowers in aggregate amounts outstanding at any time equal to such Lender's
Revolving Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount, less the outstanding amount of Swing Loans, less the aggregate
Maximum Undrawn Amount of all outstanding Letters of Credit or (y) an amount
equal to the sum of:

 

(i)       the sum of (a) up to eighty five percent (85%) (the "General
Receivables Advance Rate") of Eligible US Receivables and Eligible Mexican
Receivables, other than Eligible Insured Receivables, plus (b) up to ninety
percent (90%) (the "Insured Receivables Advance Rate"; together with the General
Receivables Advance Rate, collectively, the "Receivables Advance Rates") of
Eligible US Insured Receivables and Eligible Mexican Insured Receivables, plus

 

(ii)      the sum of (a) the lesser of (I) up to seventy five percent (75%) (the
"Inventory Advance Rate") of the value of Eligible US Inventory and (II) up to
ninety percent (90%) of the appraised net orderly liquidation value (as
evidenced by an Inventory appraisal satisfactory to Agent in its Permitted
Discretion) (the "Inventory NOLV Advance Rate", together with the Inventory
Advance Rate and the Receivables Advance Rates, collectively, the "Advance
Rates") of Eligible US Inventory, and (b) the lesser of (I) up to the Inventory
Advance Rate of the value of Eligible Mexican Inventory and (II) up to Inventory
NOLV Advance Rate of Eligible Mexican Inventory, plus

 

(iii)     the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

 

 

--------------------------------------------------------------------------------

 

 

(iv)     the Specified Reserve, minus

 

(v)      such reserves as Agent may reasonably deem proper and necessary in its
Permitted Discretion from time to time (including, without limitation, a
dilution reserve, a reserve in respect of credit insurance deductibles and the
Mexican Priority Payables Reserve);

 

provided, that in no event shall (1)(A) the aggregate amounts attributable in
subsections (i), (ii) and (iii) above to Eligible Mexican Receivables (excluding
Eligible Insured Mexican Receivables) and Eligible Mexican Inventory (after
applying the applicable Advance Rates) exceed $4,000,000 or (B) Eligible Mexican
Inventory exceed 50% of the aggregate amounts attributable to the sum of
Eligible Mexican Receivables (excluding Eligible Insured Mexican Receivables)
and Eligible Mexican Inventory (after applying the applicable Advance Rates),
(2) the aggregate amounts attributable in subsections (ii) and (iii) above to
Eligible Inventory constituting work-in-process exceed the WIP Sublimit, (3) the
aggregate amount attributable in subsection (i) above to Eligible US
Receivables, Eligible Mexican Receivables, Eligible US Insured Receivables and
Eligible Mexican Insured Receivables owing by Wal-Mart Stores, Inc. and its
Affiliates exceed $6,000,000, or (4) the aggregate amount attributable in
subsection (i) above to Eligible US Receivables, Eligible Mexican Receivables,
Eligible US Insured Receivables and Eligible Mexican Insured Receivables owing
by Dollar Tree, Inc. and its Affiliates exceed $5,000,000.

 

The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii) and (iii)
minus (y) Sections 2.1(a)(y)(iv) and (v) at any time and from time to time shall
be referred to as the "Formula Amount". The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the "Revolving
Credit Note") substantially in the form attached hereto as Exhibit 2.1(a).
Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, the outstanding aggregate principal amount of Swing Loans and
the Revolving Advances at any one time outstanding shall not exceed an amount
equal to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.

 

 

--------------------------------------------------------------------------------

 

 

4.7.     Section 6.5(a) of the Loan Agreement is hereby amended by amending and
restating the table set forth therein in its entirety to read as follows:

 

Applicable Period

Ratio

Three-month period ended March 31, 2020

0.75 to 1.00

Six-month period ended June 30, 2020

0.85 to 1.00

Nine-month period ended September 30, 2020

0.95 to 1.00

Twelve-month period ended December 31, 2020

1.05 to 1.00

Twelve-month period ended March 31, 2021 and each twelve-month period ending on
each June 30, September 30, December 31 and March 31 thereafter

1.15 to 1.00

 

 

4.8.     Section 6.5(b) is hereby amended and restated in its entirety to read
as follows:

 

(b) [reserved].

 

Section 5.     Covenants AND OTHER AGREEMENTS.

 

5.1.     Consent to Equity Issuance Transaction; Limited Waiver of Prepayment
Requirements; Commitment Reduction. In reliance upon the representations and
warranties of the Borrower set forth in Section 6 below and subject to the
condition to effectiveness set forth in Section 7 below, Agent and Lenders
hereby consent to Borrower entering into the Stock Purchase Agreement
substantially in the form attached at Exhibit B hereto. In connection with the
consummation of the Equity Issuance Transaction, in reliance upon the
representations and warranties of the Borrower set forth in Section 6 below and
subject to the condition to effectiveness set forth in Section 7 below, Agent
and Lenders hereby waive the requirement set forth in Section 2.20(b)(iii) and
(c) of the Loan Agreement that the Net Cash Proceeds of the Equity Issuance
Transaction be first applied to the Term Loans, and Agent and Lenders agree that
the Net Cash Proceeds of each Equity Issuance Transaction shall instead be
applied to the Revolving Advances and that in connection with each such
application of such Net Cash Proceeds to the Revolving Advances, the Revolving
Commitment Amount shall be reduced on a dollar for dollar basis by the amount so
applied to the Revolving Advances. The consent and waiver set forth in this
Section 5.1 is intended to be limited in scope and, except as otherwise
expressly provided herein, shall not be construed as an amendment or
modification of the Loan Agreement or any Other Document and shall be effective
only in the specific instance and for the specific purposes for which it is
given. Such consent and waiver shall not obligate Agent and the Lenders to issue
similar, or other, consents or waivers hereafter.

 

5.2.     Name Change; Additional Equity Proceeds. On or before January 31, 2020,
Borrower shall complete the Name Change (as defined in the Stock Purchase
Agreement) and shall have received the Net Cash Proceeds of the remaining
$2,500,000 from the initial closing of purchase of 500,000 Units pursuant to the
Stock Purchase Agreement (for application to the Revolving Advances in
accordance), in accordance with Section 4.3 of the Stock Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

5.3.     Second Round Equity Financing. On or before February 28, 2020, Borrower
shall use commercially reasonable efforts to consummate the sale of the Maximum
Units (as defined in the Stock Purchase Agreement) pursuant to Sections 4.1 and
4.2 of the Stock Purchase Agreement, and cause the Net Cash Proceeds thereof to
be remitted to Agent for application to the Revolving Advances.

 

5.4.     Additional Reporting

 

(a)     Weekly Inventory Report. Upon Agent's request, on or before Wednesday of
each week, the Credit Parties shall deliver to Agent updated Inventory
information as of Friday of the prior week.

 

(b)     Mexican Credit Party Balances. On or before Wednesday of each week, the
Credit Parties shall deliver to Agent evidence in form and substance acceptable
to Agent of the balances in each deposit account maintained by a Mexican Credit
Party and written confirmation of compliance with Section 6.14(a) of the Loan
Agreement.

 

5.5.     Wind-Down of Affiliates. Borrower has informed Agent that is pursuing
the wind-down or sale of the assets or equity of CTI Balloons, Ltd., CTI Europe
GmbH and Flexo Universal (collectively, the "Non-U.S. Subsidiaries"). Borrower
agrees to provide Agent with weekly (or more frequent, if reasonably requested
by Agent) updates regarding such wind-down or sale efforts, and to provide Agent
with copies of any term sheets or other indications of interest with respect to
such Subsidiaries or the assets of such Subsidiaries, and agrees that Borrower
shall not consummate a sale or other disposition of the equity or assets of such
Subsidiaries without the prior written consent of Agent.

 

5.6.     Transactions with Affiliates. In addition to, and not in limitation of,
any representations, warranties and covenants regarding transactions with
Affiliates set forth in the Loan Agreement, the Credit Parties agree that they
shall not sell or otherwise transfer any Inventory or other assets to any
Subsidiary of any Credit Party other than in the ordinary course of business and
only if they have received cash payment on account thereof in advance.

 

5.7.     Interest Rate Hedges. Credit Parties hereby (i) covenant and agree that
no Credit Party shall enter into any Interest Rate Hedges, and (ii) authorize
Agent to terminate any Lender-Provided Interest Rate Hedges to which any Credit
Party became a party to prior to the date hereof to the extent that when
marked-to-market such Lender-Provided Interest Rate Hedge results in Interest
Rate Hedge Liabilities.

 

5.8.     Delivery of Updated Schedules to the Loan Agreement. On or before
February 28, 2020 (or such later date as Agent may agree to in writing in its
discretion), the Credit Parties shall deliver to Agent, in form and substance
satisfactory to Agent, updates with respect to the following schedules to the
Loan Agreement: Schedules 4.4, 4.8(j), 5.8, 5.9, 5.10, 5.25 and any other
Schedule that is not up to date.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.     REPRESENTATIONS AND WARRANTIES

 

Each Credit Party hereby represents, warrants and covenants as follows:

 

6.1.     Representations in the Loan Agreement and the Other Documents. Each of
the representations and warranties made by or on behalf of the Credit Parties to
Agent and Lenders in the Loan Agreement or any of the Other Documents was true
and correct in all material respects (other than those representations and
warranties already qualified by a materiality qualifier, which shall be true and
correct in all respects) when made, and is, except for the Existing Defaults,
true and correct on and as of the date of this Agreement with the same full
force and effect as if each of such representations and warranties had been made
by such Credit Party on the date hereof and in this Agreement.

 

6.2.     Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent by the Credit Parties, is enforceable in
accordance with its terms and is in full force and effect.

 

6.3.     No Conflict. The execution, delivery and performance of this Agreement
by the Credit Parties will not violate any requirement of law or contractual
obligation of any Credit Party and will not result in, or require, the creation
or imposition of any Lien on any of its properties or revenues.

 

Section 7.     CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS
AGREEMENT

 

The effectiveness of the terms and provisions of this Agreement (other than the
terms and provisions of Sections 2 and 8, which will be effective immediately
upon the execution of this Agreement) is subject to the following conditions
precedent:

 

(a)     Agent's receipt of this Agreement, duly authorized, executed and
delivered by each Credit Party;

 

(b)     Agent's receipt of the Stock Purchase Agreement and all other documents
or instruments executed in connection therewith, including the Escrow Agreement
in substantially the form attached hereto as Exhibit C (the "Escrow Agreement"),
duly authorized, executed and delivered by Borrower and each Purchaser, as
applicable;

 

(c)     Borrower's consummation of the sale of 500,000 Units (as defined in the
Stock Purchase Agreement) in accordance with the Stock Purchase Agreement (the
"Initial Issuance") for a purchase price not less than $5,000,000;

 

(d)     Agent's receipt of Net Cash Proceeds from the Initial Issuance of at
least $2,000,000, which proceeds shall be applied to the Revolving Advances;

 

(e)     Agent's receipt of evidence in form and substance acceptable to Agent
that proceeds of the Initial Issuance in an amount equal to $2,500,000 have been
deposited with the Escrow Agent (as defined in the Escrow Agreement) pursuant to
the Escrow Agreement;

 

 

--------------------------------------------------------------------------------

 

 

(f)     Agent's receipt from the Borrower of evidence of the corporate authority
of Borrower to execute, deliver and perform its obligations under this Agreement
and, if applicable, all other agreements and documents executed in connection
therewith; and

 

(g)     Agent's receipt of all fees and other amounts payable on or prior to the
closing date of this Agreement, including all attorneys', consultants' and other
professionals' fees and expenses incurred by Agent and Lenders.

 

Section 8.     MISCELLANEOUS

 

8.1.     Continuing Effect of Loan Agreement. Except as modified pursuant
hereto, no other changes or modifications to the Loan Agreement or the Other
Documents are intended or implied by this Agreement and in all other respects
the Loan Agreement and the Other Documents hereby are ratified and reaffirmed by
all parties hereto as of the date hereof. To the extent of any conflict between
the terms of this Agreement, the Loan Agreement and the Other Documents, the
terms of this Agreement will govern and control. The Loan Agreement and this
Agreement will be read and construed as one agreement.

 

8.2.     Costs and Expenses. In addition to, and without in any way limiting,
the obligations of Borrower set forth in Section 16.9 of the Loan Agreement,
Borrower absolutely and unconditionally agrees to pay to Agent on demand by
Agent at any time, whether or not all or any of the transactions contemplated by
this Agreement are consummated:  all reasonable fees, costs and expenses
incurred by Agent and any of its directors, officers, employees or agents
(including, without limitation, reasonable fees, costs and expenses incurred of
any counsel to Agent, regardless of whether Agent or any such other Person is a
prevailing party, in connection with (a) the preparation, negotiation,
execution, delivery or enforcement of this Agreement, the Loan Agreement, the
Guaranty, the Other Documents and any agreements, documents or instruments
contemplated hereby and thereby, and (b) any investigation, litigation or
proceeding related to this Agreement, the Loan Agreement, the Guaranty, or the
Other Documents or any act, omission, event or circumstance in any manner
related to any of the foregoing.

 

8.3.     Further Assurances. At Borrower's expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions and purposes of this
Agreement.

 

8.4.     Successors and Assigns; No Third-Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. No Person other than the parties
hereto, and in the case of Sections 8.6 and 8.7 hereof, the Releasees, shall
have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Releasees under
Sections 8.6 and 8.7 are hereby expressly disclaimed.

 

8.5.     Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of the Credit Parties made
in this Agreement or any other document furnished in connection with this
Agreement will survive the execution and delivery of this Agreement and the
Forbearance Period, and no investigation by Agent or any Lender, or any closing,
will affect the representations and warranties or the right of Agent and Lenders
to rely upon them.

 

 

--------------------------------------------------------------------------------

 

 

8.6.     Release.

 

(a)     In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Credit Party, on behalf of itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (such Credit Party and all such other Persons being hereinafter
referred to collectively as the "Releasing Parties" and individually as a
"Releasing Party"), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent, each Lender, and each of their respective
successors and assigns, and their respective present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Agent, Lenders and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from any and all demands, actions, causes of action, suits, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Loan Agreement, any of the Other Documents or any of the transactions
hereunder or thereunder. Releasing Parties hereby represent to the Releasees
that they have not assigned or transferred any interest in any Claims against
any Releasee prior to the date hereof. Notwithstanding the foregoing, Releasing
Party does not release, remise or forever discharge any Releasee from any
conduct constituting gross negligence or willful misconduct.

 

(b)     Each Credit Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense to any Claim and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

(c)     Each Credit Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

8.7.     Covenant Not to Sue. Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 8.6 above except with
respect to conduct constituting gross negligence or willful misconduct. If any
Releasing Party violates the foregoing covenant, Borrower, for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.

 

 

--------------------------------------------------------------------------------

 

 

8.8.     Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.

 

8.9.     Reviewed by Attorneys. Each Credit Party represents and warrants to
Agent and Lenders that it (a) understands fully the terms of this Agreement and
the consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Credit Party may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.

 

8.10.     Disgorgement. If Agent or any Lender is, for any reason, compelled by
a court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Agent or such Lender,
and Borrower will be liable to, and will indemnify, defend and hold Agent or
such Lender harmless for, the amount of such payment or interest surrendered or
disgorged. The provisions of this Section will survive repayment of the
Obligations or any termination of the Loan Agreement or the Other Documents.

 

8.11.     Tolling of Statute of Limitations. Each and every statute of
limitations or other applicable law, rule or regulation governing the time by
which Agent must commence legal proceedings or otherwise take any action against
any Credit Parties with respect to any breach or default that exists on or prior
to the expiration or termination of the Forbearance Period and arises under or
in respect of the Loan Agreement or the Other Documents shall be tolled during
the Forbearance Period. Each Credit Party agrees, to the fullest extent
permitted by law, not to include such period of time as a defense (whether
equitable or legal) to any legal proceeding or other action by Agent in the
exercise of its rights or remedies referred to in the immediately preceding
sentence.

 

8.12.     Relationship. Each Credit Party agrees that the relationship between
Agent and such Credit Party and between each Lender and such Credit Party is
that of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement, or any other association
between Agent and such Credit Party or between any Lender and such Credit Party.
Each Credit Party acknowledges that Agent and each Lender has acted at all times
only as a creditor to such Credit Party within the normal and usual scope of the
activities normally undertaken by a creditor and in no event has Agent or any
Lender attempted to exercise any control over such Credit Party or its business
or affairs. Each Credit Party further acknowledges that Agent and each Lender
has not taken or failed to take any action under or in connection with its
respective rights under the Loan Agreement or any of the Other Documents that in
any way, or to any extent, has interfered with or adversely affected such Credit
Party's ownership of Collateral.

 

 

--------------------------------------------------------------------------------

 

 

8.13.     No Effect on Rights Under Subordination Agreements. Agent's agreement
pursuant to Section 3.2 of this Agreement shall not extend to any of Agent's
rights or remedies under the Shareholder Subordination Agreement in favor of
Agent governing the Subordinated Debt (as defined in the Shareholder
Subordination Agreement) which may arise as a result of the Existing Defaults,
it being understood that the Existing Defaults shall at all times constitute
Events of Default for purposes of the Shareholder Subordination Agreement in
favor of Agent, and Agent shall at all times be permitted to enforce all rights
and remedies in respect thereof (including, without limitation, blocking
payments to John H. Schwan or any other holders of Subordinated Debt in
accordance with the Shareholder Subordination Agreement).

 

8.14.     Governing Law: Consent to Jurisdiction and Venue. THIS AMENDMENT SHALL
BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, FORUM SELECTION, AND
CONSENT TO JURISDICTION SET FORTH IN SECTION 16.1 OF THE LOAN AGREEMENT, AND
SUCH PROVISIONS ARE HEREBY INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS
MUTANDIS.

 

8.15.     Waivers.

 

(a)     Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND
ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
LOAN AGREEMENT OR THE OTHER DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

(b)     Waivers by the Credit Parties. Each Credit Party hereby waives any right
such Credit Party may have upon payment in full of the Obligations to require
Agent to terminate its security interest in the Collateral, other collateral or
in any other property of such Credit Party until termination of the Loan
Agreement in accordance with its terms and the execution by such Credit Party of
an agreement indemnifying Agent from any loss or damage Agent may incur as the
result of dishonored checks or other items of payment received by Agent from
such Credit Party, or any account debtor, and applied to the obligations and
releasing and indemnifying, in the same manner as described in Section 8.6 of
this Agreement, the Releasees from all claims arising on or before the date of
such termination. Each Credit Party acknowledges that the foregoing waiver is a
material inducement to Agent entering into this Agreement and that Agent is
relying upon the foregoing waiver in its future dealings with such Credit Party.

 

8.16.     Counterparts. This Agreement may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed, and may be executed in any number of
counterparts, but all of such counterparts will together constitute but one and
the same agreement.

 

 

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

BORROWER:

 

CTI INDUSTRIES CORPORATION


By                                                                       
Name                                                                  
Title                                                                    


GUARANTORS:

 

CTI SUPPLY, INC.


By                                                                       
Name                                                                  
Title                                                                    

 

FLEXO UNIVERSAL, S. DE R.L. DE C.V.


By                                                                       
Name                                                                  
Title                                                                    

 

 

Signature Page to Limited Waiver, Consent, Amendment No.5 and Forbearance
Agreement

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

and the sole Lender


By                                                                       
Name                                                                  
Title                                                                    

 

 

Signature Page to Limited Waiver, Consent, Amendment No.5 and Forbearance
Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
to
LIMITED WAIVER, CONSENT, AMENDMENT NO. 5 AND
FORBEARANCE AGREEMENT

 

Existing Defaults

 

 

 

1.

An Event of Default under Section 10.5(i) of the Loan Agreement and Section 4 of
that certain Consent and Amendment No. 2 to Revolving Credit, Term Loan and
Security Agreement dated as of October 8, 2018 (the "Amendment No. 2"), by and
among Borrower, the Credit Parties party thereto, the Lenders party thereto, and
Agent, as a result of Borrower's failure to receive $7,500,000 in Net Cash
Proceeds as a result of the Offering (as defined in the Amendment No. 2) and
apply no less than $2,000,000 as a prepayment of the Term Loan in accordance
with Section 1 of the Amendment No. 2 on or prior to November 15, 2018.

 

 

2.

An Event of Default under Section 10.5(i) of the Loan Agreement as a result of
Borrower's failure to maintain a Fixed Charge Coverage Ratio of not less than
1.10 to 1.00 for the three fiscal quarters ended December 31, 2018, in
accordance with Section 6.5(a) of the Loan Agreement.

 

 

3.

An Event of Default under Section 10.5(i) of the Loan Agreement as a result of
Borrower's failure to maintain a Leverage Ratio of not greater than 3.50 to 1.00
for the four fiscal quarter period ended December 31, 2018, in accordance with
Section 6.5(b) of the Loan Agreement.

 

 

4.

Events of Default under Section 10.5(i) of the Loan Agreement as a result of
Borrower's failure to comply with the financial covenants set forth in Section
6.5(a) and Section 6.5(b) of the Loan Agreement for any testing period ended
prior to the date hereof.

 

 

5.

Events of Default under Section 10.5(i) of the Loan Agreement as a result of
Borrower's failure to timely file its 2018 tax returns as required by Section
5.4 or any other section of the Loan Agreement.

 

 

6.

Events of Default under Section 10.5(i) of the Loan Agreement as a result of the
following events occurring prior to the date hereof which may constitute a
Material Adverse Effect under Section 5.5(d) or any other section of the Loan
Agreement:

 

 

a.

The worldwide Helium shortage as a result of the conflict between Qatar and
Saudi Arabia and the impact on revenue

 

b.

2018 Year End Audit Opinion contained going concern qualification

 

c.

Pending elimination of vacuum sealing business area.

 

d.

Pending winddown of Non-U.S. Subisdiaries

 

 

--------------------------------------------------------------------------------

 

 

 

7.

Event of Default under Section 10.5(i) of the Loan Agreement as a result of
Borrower's failure, prior to the date hereof, to timely pay its creditors as
required by Section 6.7 of the Loan Agreement.

 

 

8.

Event of Default under Section 10.5(i) of the Loan Agreement as a result of (i)
Borrower's failure, prior to the date hereof, to timely pay SCJ pursuant to the
terms of the SCJ License and (ii) to comply with the "change of control"
provision of the SCJ License, both as required by Section 6.10 of the Loan
Agreement. The resignation of Mr. Hyland as the Company's Chief Executive
Officer and the Equity Issuance Transaction both constitute a "change of
control" under the SCJ License.

 

 

9.

Event of Default under Section 10.5(i) of the Loan Agreement as a result of
Borrower's failure to deliver an audit opinion for the fiscal year ended
December 31, 2018 without qualification as required by Section 9.7 or any other
section of the Loan Agreement.

 

 

10.

Event of Default under Section 10.13 of the Loan Agreement as a result of the
occurrence of a Change of Control as a result of the fact that Jeff Hyland has
ceased to hold office as or perform the day-to-day duties of the President of
the Company.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
to
LIMITED WAIVER, CONSENT, AMENDMENT NO. 5 AND
FORBEARANCE AGREEMENT

 

Stock Purchase Agreement

 

 

[See Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C
to
LIMITED WAIVER, CONSENT, AMENDMENT NO. 5 AND
FORBEARANCE AGREEMENT

 

Escrow Agreement

 

 

[See Attached]

 